Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,972,539, in view of Olson, U.S. pat. No. 10,268,593.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise most limitations required in the present claims. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize such error correcting codes in data blocks because it would have enabled correcting errors occurred in the data blocks.


Art Rejection
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayanan, U.S. pat. Appl. Pub. No. 2016/0191410, in view of Olson, U.S. pat. No. 10,268,593 and Otsuka, U.S. pat. Appl. Pub. No. 2006/0112220.
	As per claim 1, Suryanarayanan discloses a computing device having a memory configured to:
a) receiving a user request for storage provided by one of a plurality of the datacenters (par 0100), wherein the request for storage comprises request for block storage (par 0027);
b) generate, in response to the user request, the plurality of requests to the at least one of datacenters, wherein each of the plurality of requests is a request to a processing task responsible for managing storage and executing on a corresponding datacenter of the plurality of datacenters, e.g., to obtain storage availability status at datacenters (pars 0103-0104); and
c) transmit the plurality of requests to the at least one of the plurality of datacenters (see par 0103).
	Although disclosing providing block storage service (see par 0027), Suryanarayanan does not explicitly teach generating a request that comprises a task for managing block storage. However, Olson discloses a system and method for managing block storage in datacenters that comprises, in response to receiving a user request, generating requests for managing block storage in datacenters, wherein each request performs a task for managing the block storage including checking storage availability, selecting or instantiating a storage manager and allocating a block to the user (see Olson, col 2, ln 38 – col 3, ln 40). Olson also teaches identifying/detecting an error regarding non-operational of the storage, i.e., receiving no 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suryanarayanan with Olson teaching because it would have enabled the system to manage block storage including locating/identifying available storage blocks and identifying and correcting errors occurred in the data blocks (see Olson, col 2, ln 38 – col 3, ln 40 and col 38, ln 19-27).
Neither Suryanarayanan nor Olson teach identifying an error if the response has not been received within a predetermined period of time. The use of a timeout to identify an error occurred in network storage system is well known in the art as disclosed by Otsuka (see Otsuka, par 0045). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further utilize Otsuka teaching in Suryanarayanan and Olson because it would have enabled the system to properly identify non-responsive the network storage system (see Olson, col 37, ln 32-41).
	As per claims 2-4, Olson teaches receiving a response from one of data centers and determining from the response whether the storage manager is operational or not operational (see Olson, col 37, ln 32-41).
	As per claim 5, Olson teaches providing/displaying the block storage data received in the response, i.e., read/write block storage data (see col 3, ln 17-19).
	As per claim 6, Olson teaches determining volume provision of the storage blocks for the corresponding datacenter based on the response (see col 2, ln 50-56).

	As per claim 8, Otsuka teaches determining whether the response has been received before the timer expired and providing/displaying an indication of the determination that the response has not been received for the time expiration (see par 0054).
	As per claim 9, Otsuka teaches receiving a plurality of responses to a plurality of requests wherein a first response has been received before the timer expired and a second response has been received after the time expired (see par 0054-0055). Olson also teaches storing and displaying block storage data (see col 3, ln 17-19). 
	Claims 10-20 are similar in scope as that of claims 1-9.


8.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/20/21